DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “first line passing through each of central parts of vertebra area” it is not understood what is being claimed.  A single line cannot pass through each of the central parts of a vertebra area.  Central parts could include any part surrounding the 
Claim 1 recites “a second line … and passing through a part where nerves enter within each of the central parts of the vertebra areas of the subject”  It is not clear what is being claimed.  As shown in applicant Fig 12, there are multiple lines orthogonal to the central line. It is not understood what is meant by one line passing though each of the central parts.  Examiner interprets as multiple lines.  
Claims 3-9 recite or encompass similar limitations and are rejected for same reasons.  
Claim 3 recites “the specifying unit”.  There is lack of antecedent basis for this limitation in the claim.  
Claim 4 depends on claim 3 and is rejected for same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Tomita [US 6374131 B1] in view of Kawabata [US 20170238834 A1], and further in view of Wang [US 20110130653 A1].
As per claim 1, Tomita teaches a biological data processing device (Tomita Fig 1) comprising:
a processor (Tomita Fig 1 items 3, 5, 6, 7, 8) configured to
calculate relative position data indicating a relative position of a subject with respect to a biological sensor for measuring the subject using the biological sensor (Tomita Col 6 lines 17-19 “A positioning unit 3 determines a positional relationship between the magnetic sensors S1-Sm and the site of interest of the patient M”);
generate a meshed composed of grid lines (Tomita Col 7 lines 5-10, setting up a 3-D coordinate system.  A coordinate system in inherently a mesh composed of grid lines, having coordinate points. Furthermore these are imaginary since they are passing through a body part as claimed in following line), based on lines passing through a predetermined part of the subject (Tomita Fig 5, the imaginary lines inherently pass through the part of patient M) and
specify a relative position of the predetermined part of the subject and relative positions of grid points with respect to the biological sensor based on the relative position data (Tomita Fig 5, shows particular (specified) positions PX, are relative to grid points like origin O (r) and sensors Si (ri-r). Col 6-8, Fig 2 steps s1-s8, particular points P1 to PN are specified for computing weighting coefficients); and
estimate electric current sources from biological data measured by the biological sensor to generate electric current data at the specified relative positions (Tomita Fig 2 steps s4-s6, Figs 6-8 estimated electric current sources).
Firstly, Tomita describes biomagentism measurement from head region, and mentions different sites in body, but does not expressly recite that from central parts of vertebra.  However, it is known that biomagnetism measurements at vertebrae is taken and used.  For e.g. see Kawabata Fig 2, ¶0046, which discloses magnetic sensing of biomagnetism form vertebra.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Tomita by integrating components for biomagnetism measurement from vertebra.  The motivation would be to make measurements for diagnosis of disordered in spine (Kawabata ¶0002-¶0006).  Hence Tomita in view of Kawabata teaches biomagnetism measurements form vertebra region.  
Tomita in view of Kawabata does not expressly teach the mesh being defined by a first line passing through each of central parts of vertebra areas of the subject and a second line being orthogonal to the first line and passing through a part where nerves enter within each of the central parts of the vertebra areas of the subject.
Wang in a related field of vertebra segmentation teaches a mesh being defined by a first line passing through each of central parts of vertebra areas of the subject (Wang Fig 2 central line A) and a second line being orthogonal to the first line and passing through a part where nerves enter within each of the central parts of the vertebra areas of the subject (In view of applicant Fig 12D, spec. ¶0086-¶0087, examiner interprets line through center, e.g. 1241_2, as a line as claimed.  Wang Fig 2 line T1. ¶0068 “Since the sectional position T1 represents the middle position of the vertebra 42m,”.  Implies through a part of nerve as disclosed by applicant.   ¶0064 “in step S3, the image generator 22 generates X'-Y' tomographic images at intervals along the central lines A (Z'-axes) detected in step S3” implies the sectional lines are orthogonal).
Before the effective filing date of the claimed information it would have been obvious to a person of ordinary skill in the art to modify apparatus in Tomita by integrating segmentation for partitioning and recognizing a plurality of vertebrae as in Wang.  The motivation would be to provide ability to detect intervertebral discs so that particular positions in a patient's site of interest in the spine can be identified for biomagnetism measurements.  
As per claims 5-7, Tomita in view of Kawabata and Wang further teaches wherein the predetermined part includes respective central parts of the vertebrae of the subject (Kawabata Fig 4), or wherein the predetermined part includes an intervertebral part of the subject (Kawabata Fig 4 item 31), or wherein the predetermined part includes a part at a predetermined distance from a center line connecting the central parts of the vertebrae of the subject (Kawabata Fig 4, other parts are also shown.  They are inherently at a predetermined distance from a center line connecting the central parts of vertebrae).
As per claim 8, it is has limitations similar to claim 1 and is rejected for same reasons as above.  
As per claim 9, it is directed to execute steps of claim 1 in a “non-transitory storage medium”.   Before the filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to embody method of Tomita in a “non-transitory computer readable medium” so that the instructions can be automatically executed.  

Status of claims 3-4
Claims 3-4 contains allowable subject matter.  As per claim 3, Tomita in view of Kawabata and Wang, the closest combination of references further teaches wherein the biological sensor is a magnetic sensor, and magnetic field distribution data generated based on magnetic field data measured by the magnetic sensor (Tomita Fig 3 items Si).  Tomita in view of Kawabata and Wang does not expressly teach wherein a specifying unit acquires X-ray imaged data generated by performing X-ray imaging on the subject with position detection markers being attached to the subject, with the position detection markers being attached to the subject, and calculates the relative position data based on positions of the position detection markers in the X-ray image data and positions of the position detection markers in the magnetic field distribution data.  Examiner does not find any references made of record anticipating these limitations nor find it obvious to modify.  However, the claims are not currently objected as allowable in view of the 112 (b) rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793